JANA, Justice,
dissenting.
[¶ 10] I respectfully dissent. Because the court’s amended alimony award so severely punishes Robert’s economic misconduct, Quin v. Quinn, 641 A.2d 180, 181 (Me.1994) (footnote omitted), this Court should label it a plain and unmistakable injustice.
[¶ 11] In its original divorce judgment the court, after equally dividing the marital property, awarded alimony to Anne Marie as follows: (1) health and life insurance for her benefit for five years; (2) $110 per week for five years (ending February 10, 1997); and (3) mortgage payments of $1,120 per month on a home located on West Broadway in Bangor for 18 months or until she sold it, whichever occurred first, after which the parties were to have divided the equity equally (then approximately $70,000 each).4 The court’s amended judgment on remand requires Robert to (1) increase periodic alimony payments (in present value terms) by what amounts to approximately $60,000, (2) transfer his half of the equity of the West Broadway property, worth approximately $75,000, and (3) retire a mortgage debt of approximately $80,000 (unless the property is sold first). In sum, the court’s amended judgment awards Anne Marie an additional $215,000, despite the fact that Robert’s economic misconduct — his transfer of the Sugar-loaf condominium to their children — depleted Anne Marie’s share of the marital estate by only $73,500 (a figure that accounts for the additional expenses to the estate in transfer taxes).
[¶ 12] While the court was not required to limit the award on remand to a dollar-for-dollar set off of the value of the economic misconduct, see,e.g., Skelton v. Skelton, 490 A.2d 1204, 1207 (Me.1985); Bryant v. Bryant, 411 A.2d 391, 394-95 (Me.1980), it awarded Anne Marie nearly three times the value of the impact of Robert’s economic misconduct on her.5 Anne Marie before the Superior Court and again here contends that the court’s alimony award is justified in part by the parties’ changed financial circumstances. However, neither the evidence introduced in 1995 nor the court’s findings support the conclusion that the increase in the alimony award is attributable to other than Robert’s economic misconduct.
The award of alimony in the form of mortgage payments terminates upon the passage of 18 months or when the property is sold — whichever occurs first.... The purpose of this award is to allow [Anne Marie] to reside in the property while insulating her from the mortgage obligation. As this obligation concludes upon the sale of the property, the alimony likewise terminates. The court deems 18 months to be an appropriate maximum period to allow [Anne Marie] to make housing arrangements pending the sale of the property.
[¶ 13] Even when reviewing the present judgment as if it were the only judgment, this conclusion holds. After the 1995 hearing the court reaffirmed its 1992 finding that during this 34r-year marriage “the contributions of the parties to the marital estate [were] approximately equal and thus [the court] attempts to distribute the property on that basis.” According to the court’s findings, Robert has an income of about $35,000.6 Being 66 years of age, he had hoped to retire by now, but pursuant to the judgment must pay alimony of $23,640 per year ($1,970 per month), consisting of monthly mortgage payments on the West Broadway residence of $1,120 until the debt is retired or the property sold and monthly cash payments of $850 for ten years or until Anne Marie’s death or remarriage. Thus, Robert has approximately $11,360 left of his annual income with which *436to support himself and pay Anne Marie’s lawyer the $20,000 the court ordered him to pay. Robert retains his business and the Hammond Street building, which is worth $92,000, slightly more than the debt he owes on the West Broadway property ($79,400).7 The court found that Anne Marie has an annual income of $16,0008 and a recent inheritance of approximately $93,000, and retains her business, the Reading Consultancy, with branch offices in Bangor, Bar Harbor and Falmouth. The judgment awards her the West Broadway residence in Bangor worth $231,250, and a Bar Harbor condominium worth $90,000, both without any mortgage obligation (unless she sells the West Broadway property). Thus, the judgment divides the real estate so that Anne Marie retains $320,000 worth of the property and Robert keeps $12,600 (Hammond Street less the debt on West Broadway). Compounding this unfairness, Robert must continue to work during his normal retirement years to pay two thirds of his current income in periodic alimony to his already comfortably situated former wife. This seems plainly and unmistakably an injustice, and I would therefore vacate the judgment.

. In its further findings and conclusions, the court explained:


. Even if Anne Marie were to sell the West Broadway property, which she is under no obligation to do, and retire the mortgage note with the sale proceeds, the amended judgment would result in increased alimony of approximately $135,000, nearly twice the amount of the adverse economic impact of Robert’s economic misconduct.


.The court found that Robert voluntarily reduced his draw from the Quinn Agency's gross receipts from $800 to $600/week. However, it also found that he charges many of his living and recreational expenses to the Agency and attempts to account for them at the end of the year. When the court found that "$35,000 appropriately represents [Robert's] annual income,” it was including these benefits taken through the Agency. Finally, Robert receives no additional personal income from rental of the Hammond Street apartment; since 1995 it has served as the Agency rental division's office space.


. The record reveals that Robert is one of six beneficiaries of one of four family trusts established by his father that jointly own real estate valued at approximately $1,000,000. Although simple division places his beneficial interest at approximately $42,000, in fact, Robert testified that only his father’s grandchildren have ever received distributions from the trusts. The court made no findings as to this asset.


. The court qualified this finding, however, explaining that it was based on limited hard data about the amounts of time billed by Anne Marie's employees and the income they generated for her, in large part because she does not keep regular business records (e.g„ bills to students, records of deposits, documentation of income). The court also noted that a 1994 car loan application submitted to the Bangor Savings Bank lists Anne Marie’s annual income as $50,000/ year. She denies having stated that figure to the loan officer.